Citation Nr: 9907338	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(m).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1961 to 
January 1981.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a June 1993 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 50 
percent for the veteran's psychiatric disorder and denied 
entitlement to special monthly compensation based on the need 
for regular aid and attendance.  The veteran appealed the 
decision to the Board.  In a May 1996 decision, the Board 
granted a 70 percent rating for the veteran's psychiatric 
disorder and denied entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.  

The veteran filed a timely appeal of both issues to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Court).  In 
May 1997, while the case was pending at the Court, the 
veteran's attorney and VA's Office of General Counsel filed a 
joint motion (Motion) requesting that the Court vacate the 
Board's May 1996 decision and requested that the issues be 
remanded for further development and readjudication.  In an 
order issued that same month, the Court granted the Motion 
and vacated the Board's May 1996 decision.  

In March 1998, the Board remanded the issue of entitlement to 
a rating in excess of 70 percent for the veteran's 
psychiatric disorder for further development, and held the 
issue of entitlement to special monthly compensation based on 
the need for regular aid and attendance in abeyance until the 
development was accomplished.  In an August 1998 rating 
decision, the RO granted a 100 percent rating for the 
veteran's psychiatric disorder.  The matter has now been 
returned to the Board for consideration of the issue of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance.  However, based on 
circumstances presently in effect, the Board has 
recharacterized the issue as noted on the previous page.  

FINDINGS OF FACT

1.  Due to service-connected loss of bowel and bladder 
control, the veteran is helpless in that he is unable to 
attend to the wants of nature and cannot protect himself from 
the hazards of his daily environment.  

2.  The veteran's service-connected psychiatric disability is 
presently rated 100 percent disabling.  


CONCLUSION OF LAW

Special monthly compensation at the rate provided under 
38 U.S.C.A. § 1114(m) is warranted.  38 U.S.C.A. §§ 1114, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.350(f)(4), 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Furthermore, we 
are satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service-connected disabilities include:  loss 
of bowel control due to multiple sclerosis, currently 
evaluated as 100 percent disabling; dysthymia, depressive 
neurosis and schizoaffective disorder, currently evaluated as 
100 percent disabling; hyperactive reflexes of the left lower 
leg with loss of use of the leg, currently evaluated as 80 
percent disabling; loss of urinary sphincter control, 
currently evaluated as 60 percent disabling; hyperactive 
reflexes with loss of strength of the left wrist, currently 
evaluated as 20 percent disabling; and hyperactive reflexes 
of the right lower leg, currently evaluated as 10 percent 
disabling.  The veteran is presently receiving special 
monthly compensation based on the loss of use of the left leg 
at the rate provided under 38 U.S.C.A. § 1114(k), and special 
monthly compensation based on housebound status at the rate 
provided under 38 U.S.C.A. § 1114(s).  

On VA examination in December 1992, it was noted that the 
veteran did not need an attendant for travel.  He was not 
blind and ambulated with a cane.  Easy fatigue of the upper 
extremities was noted, but he was able to dress, feed, bathe 
himself, and attend to the wants of nature.  The examiner 
commented that the veteran would be unable to protect himself 
from the normal hazards of his daily environment if rapid 
movement was required.  His multiple sclerosis made him too 
weak.  

At a personal hearing in September 1993, the veteran 
testified that he was able to ambulate using the walls of his 
home for support or with a cane and a brace on his left leg.  
He related that he was unable to shop, do chores or cook on a 
stove.  He was able to shave, bathe and fix his own meals if 
they were microwaveable.  He would not be able to protect 
himself from a fire, tornado or a home intruder.  

On VA examination in March 1996, the veteran reported that he 
was able to walk about 10 feet with a cane.  He experienced 
both bowel and bladder leakage and was unable to move to the 
restroom rapidly.  As a result, he controlled his food and 
water intake.  He had a housekeeper and a shopper because he 
could not perform those duties himself.  When he left home, 
he used a wheelchair. 

On VA examination in July 1998, the veteran reported that he 
used a wheelchair virtually all of the time.  He was no 
longer able to ambulate with the cane.  He had trouble with 
constipation and bladder incontinence.  He used a condom 
catheter when he went out.  He had no difficulty controlling 
the movements of his upper extremities and did not have any 
weakness.  



II.  Analysis

The statutory and regulatory provisions regarding special 
monthly compensation are contained in 38 U.S.C.A. § 1114 and 
38 C.F.R. § 3.350.  The statutory provisions of 38 U.S.C.A. § 
1114 are divided into numerous subsections, identified by 
letters of the alphabet, beginning with the letter (k).  

Special monthly compensation awards identified as (k) are 
granted for disabilities essentially involving only one hand 
or one foot or one eye.  The next three letters of the 
alphabet apply, in increasing levels of disabilities, to the 
most severe combinations of anatomical losses or losses of 
use.  The basic requirement for any award from (l) to (n) is 
that a veteran should have suffered the anatomical loss or 
loss of use of both hands, or both feet, or of one hand and 
one foot, or be blind in both eyes, or be permanently 
bedridden, or so helpless as to be in need of regular aid and 
attendance.  The (l) award is payable when the losses 
involving the extremities are below the level of the elbow or 
knee, when bilateral visual acuity is 5/200 or less, when the 
claimant is permanently bedridden, or when entitlement to 
regular aid and attendance is established.  38 C.F.R. 
§ 3.350(b).  

Determinations as to the need of aid and attendance must be 
based on the actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of claimant to dress 
or undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  See Turco 
v. Brown, 9 Vet. App. 222 (1996).  

In addition to the statutory rates payable under 38 U.S.C.A. 
1114 (l) through (n), an additional single permanent 
disability independently ratable at 100 percent apart from 
any consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 38 
U.S.C.A. 1114 or if already entitled to an intermediate rate 
to the next higher intermediate rate, but in no event higher 
than the rate for (o).  In the application of this 
subparagraph the single permanent disability independently 
ratable at 100 percent must be separate and distinct and 
involve different anatomical segments or bodily systems from 
the conditions establishing entitlement under 38 U.S.C.A. 
1114 (l) through (n) or the intermediate rate provisions 
outlined above.  38 C.F.R. § 3.350(f)(4).  

The Board concludes that the veteran is entitled to special 
monthly compensation based on the need for regular aid and 
attendance at the rate provided under 38 U.S.C.A. § 1114(l).  
On VA examination in December 1992, the examiner commented 
that the veteran would be unable to protect himself from the 
hazards of his daily environment if rapid movement were 
required because of his service-connected multiple sclerosis.  
While his upper extremity strength is satisfactory and he is 
able to dress, shave and bathe himself, it has been 
consistently noted that he has difficulty with bladder and 
bowel function control.  Furthermore, subsequent examinations 
in March 1996 and July 1998 showed a decrease in the 
veteran's ability to ambulate on his own.  In fact, most 
ambulation is done with a wheelchair now.  These findings 
establish that the veteran is so helpless as to need the 
regular aid and attendance of another person because he is 
unable to attend to the wants of nature and cannot protect 
himself from the hazards of his daily environment.  
Therefore, special monthly compensation based on the need for 
regular aid and attendance is warranted.  38 C.F.R. § 
3.352(a).  

Finally, since the veteran is now entitled to compensation 
under 38 U.S.C.A. § 1114(l), and his service-connected 
psychiatric disability is rated 100 percent disabling (a 
separate and distinct disability from the condition that 
established entitlement under 38 U.S.C.A. 1114 (l)), he is 
entitled to special monthly compensation at the rate provided 
in 38 U.S.C.A. § 1114(m) pursuant to 38 C.F.R. § 3.350(f)(4).  

The Board notes that it has considered the potential 
application of AB v. Brown, 6 Vet. App. 35 (1993) inasmuch as 
it requires consideration of entitlement to the next higher 
rating.  However, the Board finds that AB does not apply 
because the veteran limited his appeal by specifically asking 
for the rating based on the need for regular aid and 
attendance (at the statutory rate under 38 U.S.C.A. 
§ 1114(l)).  AB at 39.  In fact, that was the issue remanded 
by the Court.  The Board progressed to the rate payable under 
38 U.S.C.A. § 1114(m) because entitlement to that rate was 
automatic under the current facts of the case.  However, 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(o) requires consideration of criteria that have not 
been addressed by the originating agency.  Furthermore, it is 
not inextricably intertwined with the issue that has been 
addressed in this decision.  Hence, the matter is referred to 
the RO for any due consideration.  









ORDER

Special monthly compensation at the rate provided under 
38 U.S.C.A. § 1114(m) is granted, subject to the regulations 
governing the payment of monetary awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

